10 N.Y.3d 790 (2008)
YOLANDA MAGRIZ, Appellant,
v.
ST. BARNABAS HOSPITAL et al., Respondents, et al., Defendants.
Court of Appeals of the State of New York.
Submitted January 28, 2008.
Decided March 18, 2008.
Motion, insofar as it seeks leave to appeal from that part of the Appellate Division order that pertains to defendants Homer, Glenn and Zambito, denied; motion, insofar as it otherwise seeks leave to appeal from the Appellate Division order, dismissed upon the ground that the remainder of such order does not finally determine the action within the meaning of the Constitution.